Citation Nr: 0736514	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ankle 
disability, also claimed as secondary to service-connected 
bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served in the Army, Army 
National Guard and Navy from March 1991 to June 1999 with 
various periods of active duty and active duty for training 
(ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran had a hearing before the 
Board in June 2007 and the transcript is of record.

The RO received additional evidence from the veteran in June 
2007, before the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted were copies of 
evidence already in the file and was accompanied by a waiver 
of local jurisdictional review.

During the pendency of this appeal, the veteran filed the 
following claims in March 2007 and May 2007:  entitlement to 
service connection for "Gulf War Syndrome," fatigue due to 
undiagnosed illness, rashes due to undiagnosed illness, 
headaches due to undiagnosed illness, muscle and joint pain 
due to undiagnosed illness, sleep disturbance due to 
undiagnosed illness, gastrointestinal condition due to 
undiagnosed illness, chest pain due to undiagnosed illness, 
left leg pain secondary to service-connected back condition, 
painful scarring of the right index finger, painful scarring 
of the left knee and entitlement to an increased rating for a 
lumbar back condition.  These issues have never been 
considered by the RO and are therefore REFERRED to the RO for 
proper adjudication.

The issue of entitlement to service connection for a left 
ankle disability also claimed as secondary to service-
connected bilateral pes planus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The veteran does not currently have a bilateral 
sensorineural hearing loss disability. 

2.  Tinnitus, if any, has not been attributed to a disease, 
injury or event in service. 


CONCLUSIONS OF LAW

1.  The veteran's claimed bilateral hearing disability was 
not incurred in or aggravated by service nor may it be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, and 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, and 3.385 (2007).

2.  The veteran's claimed tinnitus was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
and 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in January 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim(s), and has in fact provided additional arguments 
at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The Board notes the veteran 
argues there are service medical records that are missing, 
specifically those that document alleged treatment for 
alleged injuries relevant to his claims on appeal.  It is 
clear from the documented steps taken by the RO, however, 
that all efforts to obtain any missing service medical 
records have been exhausted.  Specifically, in addition to 
general requests for information and for records from the 
NPRC, the RO contacted the veteran's specific general from 
his unit assignment and the National Guard seeking any 
supplemental documents they obtained.  Additional records 
were obtained, mostly duplicative, but again silent as to any 
confirmation as to the alleged injuries relevant to his 
claims on appeal.  The Board concludes any further efforts 
would be futile. 

Additionally, private medical records identified by the 
veteran have been obtained, to the extent possible.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to these 
claims.  Indeed, during the veteran's hearing before the 
Board in June 2007, the veteran indicated he has received no 
formal treatment for his hearing loss or tinnitus.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran has current 
disabilities is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004); see also 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 3.159(c)(4)(i) is not in conflict with section 5103A(d) 
and evidence of record "establishing that the veteran 
suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  First and foremost 
service connection requires evidence of a current disability 
and there is no such evidence here.  Without a current 
disability, there is no reasonable possibility that a medical 
opinion would aid in substantiating the appellant's claim. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because 
there is no medical evidence of a current diagnosis of 
hearing loss.  This is explained more thoroughly below.  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

With respect to hearing loss disabilities, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the threshold for normal hearing is from 0 to 20 decibels, 
and that higher threshold levels indicate some degree of 
hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 
The Court further opined that 38 C.F.R. § 3.385, discussed 
below, then operates to establish when a hearing loss 
disability can be service connected. Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran alleges he has hearing loss and tinnitus as a 
result of acoustic trauma in service.  Specifically, the 
veteran details his duties as a gunner, ammo bearer and 
working with machine guns.  He also details how he was 
constantly exposed to flight lines in Bahrain while working 
as a security guard in the military.  Alternatively, the 
veteran identified an injury occurring during his annual 
training in 1994 where a fellow soldier shot an M60 within 
inches of his ear, even causing his hair to burn and blood to 
drip out of his ear.  He alleges he first noticed ringing in 
his ears two years after separation from the military, mostly 
in his left ear.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss noise exposure, his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The veteran's DD-214 confirms he worked as a security guard 
and was awarded many badges for excelling in weaponry, to 
include rifles and hand grenades.  His service medical 
records also indicate the veteran was seen on July 1993 for a 
left ear ache.  At the time he was treated for a swollen ear 
canal, to include a small amount of drainage.  The rest of 
his voluminous service medical records are silent as to any 
treatments, complaints or diagnoses of hearing loss, tinnitus 
or any ear related condition.  Indeed, every periodic 
examination, to include his separation examination, indicates 
the veteran had normal hearing throughout his lengthy 
military service and on separation.  His service medical 
records are simply devoid of any finding consistent with a 
chronic hearing disability.

The 1994 injury simply is not confirmed by any evidence 
except the veteran's lay statements.  However, given the 
veteran's MOS and awards indicating he regularly used 
firearms, in-service exposure to excessive noise may be 
presumed.  As explained above, the veteran's service medical 
records are devoid of any findings consistent with a chronic 
hearing disability, to include tinnitus.  When a chronic 
disease is not present during service, as is the case here, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  This 
provision does not relieve the requirement that there be some 
evidence of a nexus to service.  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Thus, the pertinent inquiry here is whether the 
veteran has a current diagnosis of bilateral sensorineural 
hearing loss and tinnitus related to his in-service exposure 
to excessive noise.  The Board concludes he does not.

After service, the record does not contain any evidence of 
treatment or diagnosis of hearing loss or tinnitus.  Indeed, 
the veteran testified he has never sought formal treatment 
for his hearing loss or tinnitus nor has he ever been 
formally diagnosed as having either.  Rather, his claim rests 
solely on his lay testimony of continuity of symptomatology.  
As explained above, even accepting the veteran's statements 
as competent and credible, the claims fail for any medical 
evidence indicative of current diagnoses related to any 
incident of service.

First and foremost, service connection requires evidence of a 
current disability.  There is no such evidence here and 
service connection must be denied. See Hickson, 12 Vet. App. 
at 253.  As previously noted, even assuming there were 
current diagnoses, there is no medical nexus evidence.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for a bilateral hearing loss disability 
and tinnitus must be denied.   See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral 
sensorineural hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

REMAND

The veteran alleges he has a current left ankle condition as 
a result of two different injuries in the military occurring 
in 1994 and 1997 respectively.  Alternatively, he argues his 
left ankle condition is a result of or aggravated by his 
service-connected bilateral pes planus.

The Board notes the RO never considered or adjudicated the 
secondary aspect of the veteran's claim.  That is, the RO 
denied the veteran's claim finding no verification of in-
service left ankle injury and no nexus to the alleged 
injuries.  The RO did not, however, consider whether any 
current left ankle condition is related to the veteran's 
service-connected bilateral pes planus.  Consequently, the 
veteran was never advised of the evidence necessary to 
substantiate the claim.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) 

Here, the VCAA letter sent to the veteran in January 2004 did 
advise the veteran of the evidence necessary to substantiate 
service connection claims in general, but no letter advised 
him of the elements needed to establish service connection 
for a new disability arising from a service-connected 
disability.  Corrective action is required.  The veteran is 
entitled to full and adequate VCAA notice followed by a 
readjudication.

In support of his claim he submitted a private examination 
report conducted in March 2004 where the military injuries 
were noted and x-rays indicated, among other things, a left 
foot fracture, severe traumatic arthritis and ankle 
instability secondary to trauma.

During his hearing before the Board in June 2007, the veteran 
testified that he also receives treatment for his left ankle 
at a VA medical facility.  These medical records are not 
currently in the veteran's claims folder.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, the RO should make efforts to 
obtain any and all VA outpatient treatment records identified 
by the veteran. 

As stated above, there is evidence that the veteran has 
current left foot and ankle conditions and he is service-
connected for bilateral pes planus.  The pre- and post- 
service medical records are not dispositive, but they are 
enough to raise the possibility that the claimed condition 
could be related to his service connected bilateral pes 
planus, such as to mandate providing him an examination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), with respect to the 
claim.  In particular, the veteran must be 
notified of how to substantiate his claim for 
service connection on a secondary basis.  Any 
notice given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  Ask the veteran to identify the location 
and dates he received VA medical treatment 
for his left ankle.  The RO should then 
obtain these records.  All efforts should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After obtaining the above-referenced VA 
records, to the extent available, schedule 
the veteran for an orthopedic examination for 
the claimed left ankle condition to determine 
the severity and likely etiology of any left 
ankle condition found, specifically 
commenting on whether any found condition is 
due to or aggravated by the veteran's 
service-connected bilateral pes planus or any 
other incident of service. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation. 

It would be helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

4.  After the above is complete, readjudicate 
the veteran's claim, also considering whether 
service connection for a left ankle disability 
to include as secondary to service-connected 
bilateral pes planus is warranted.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


